DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 04/01/2021 together with the examiner’s amendment are sufficient to overcome all previous rejection and or objections.  All rejection and/or objection are herein withdrawn.
 Claims 1-18 and 23 are pending and under examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chad E. Davis on 04/09/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim1, line 1, replace “comprising” by ---consisting of---.
	Line 8-9, delete “and does not contain an additional component that is a chelating agent or antioxidant”.

Claim 2, line 10, delete “the solution comprises”.

Line 12, delete “the solution comprises”.
Line 13, after “compound”, insert ---is present in the solution---.
Line 14, delete “the solution comprises”.
Line 14, after “compound”, insert ---is present in the solution---.

Claim 3, cancel claim 3.

Claim 6, claim 6 is amended as:
6. The solution of claim 1, wherein:
from 0.5% (w/v) to 2% (w/v) of phentolamine or a pharmaceutically acceptable salt thereof is present in the solution;
1% (w/v) of phentolamine or a pharmaceutically acceptable salt thereof is present in the solution;
from 0.1% (w/v) to 4% (w/v) of phentolamine mesylate is present in the solution;
from 0.25% (w/v) to 2% (w/v) of phentolamine mesylate is present in the solution;
from 0.25% (w/v) to 1% (w/v) of phentolamine mesylate is present in the solution; or
1% (w/v) of phentolamine mesylate is present in the solution.

Claim 7, line 1, replace “comprising” by ---consisting of---.
Line 5, after “sodium acetate”, inset ---buffer---.



Claim 8, Line 1, delete “the solution comprises”.
Line 2, after “mesylate”, insert ---is present in the solution---.

Claim 9, Line 1, delete “the solution comprises”.
Line 2, after “mannitol”, insert ---is present in the solution---.

Claim 10, Line 1, delete “the solution comprises”.
Line 2, after “mannitol”, insert ---is present in the solution---.

Claim 13, Line 1, delete “the solution comprises”.
Line 2, after “acetate”, insert ---is present in the solution---.

Claim 14, line 1, replace “comprising” by ---consisting of---.
	Line 4, after “sodium acetate”, inset ---buffer---.
	Line 6-7, delete “and does not contain an additional component that is a chelating agent or antioxidant”.

Claim 15, line 1, replace “comprising” by ---consisting of---.
	Line 4, after “sodium acetate”, inset ---buffer---.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: after amendment, applicant’s claim reciting “consisting of” so it is non obvious on the art. Since there is no other outstanding issue remaining, claims 1-2, 4-18 and 23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-18 and 23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/           Primary Examiner, Art Unit 1613